UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6455


WARSHAHENNEDIGE ANTON RAJ NISHANTHA FERNANDO,

                      Petitioner – Appellant,

v.

UNITED STATES OF AMERICA,

                      Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (5:09-hc-02018-D)


Submitted:   September 28, 2010           Decided:   October 4, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Warshahennedige Anton Raj Nishantha Fernando, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Warshahennedige     Anton     Raj   Nishantha       Fernando,   a

federal prisoner,          appeals the district court’s order denying

relief   on    his   28    U.S.C.A.   § 2241   (West   2006   &   Supp.   2010)

petition.      We have reviewed the record and find no reversible

error.      Accordingly, we affirm for the reasons stated by the

district court.       Fernando v. United States, No. 5:09-hc-02018-D

(E.D.N.C.     Feb.   10,    2010).     We   dispense   with   oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                      AFFIRMED




                                        2